

116 S2727 IS: Smarter Approaches to Nuclear Expenditures Act
U.S. Senate
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2727IN THE SENATE OF THE UNITED STATESOctober 29, 2019Mr. Markey (for himself and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo reduce spending on nuclear weapons and related defense spending and to prohibit the procurement
			 and deployment of low-yield nuclear warheads, and for other purposes.
	
 1.Short titleThis Act may be cited as the Smarter Approaches to Nuclear Expenditures Act.
 2.FindingsCongress finds the following: (1)The Berlin Wall fell in 1989, the Soviet Union no longer exists, and the Cold War is over. The nature of threats to the national security and military interests of the United States has changed. However, the United States continues to maintain an excessively large and costly arsenal of nuclear delivery systems and warheads that are a holdover from the Cold War.
 (2)The current nuclear arsenal of the United States includes approximately 3,800 total nuclear warheads in its military stockpile, of which approximately 1,750 are deployed with five delivery components: land-based intercontinental ballistic missiles, submarine-launched ballistic missiles, long-range strategic bomber aircraft armed with nuclear gravity bombs, long-range strategic bomber aircraft armed with nuclear-armed air-launched cruise missiles, and short-range fighter aircraft that can deliver nuclear gravity bombs. The strategic bomber fleet of the United States comprises 87 B–52 and 20 B–2 aircraft, over 60 of which contribute to the nuclear mission. The United States also maintains 400 intercontinental ballistic missiles and 14 Ohio-class submarines, up to 12 of which are deployed. Each of those submarines is armed with approximately 90 nuclear warheads.
 (3)The maintenance of this force comes at significant cost. Between fiscal years 2019 and 2028, the United States will spend $494,000,000,000 to maintain and recapitalize its nuclear force, according to a January 2019 estimate from the Congressional Budget Office. This is $94,000,000,000 higher than the Congressional Budget Office’s 2017 estimate, with additional cost driven in part by the new nuclear weapons called for in the 2018 Nuclear Posture Review. Over the next 30 years, the price tag is likely to exceed $1,500,000,000,000 and could even approach $2,000,000,000,000.
 (4)Numerous United States Government officials have warned of the affordability problem posed by the current nuclear weapons sustainment plans, cautioning that these plans cannot be executed in the absence of significant long-term increases to defense spending or cuts to other military priorities. For example, Brian McKeon, former Principal Deputy Under Secretary of Defense stated in October 2015 that: We’re looking at that big bow wave [in nuclear weapons spending] and wondering how the heck we’re going to pay for it, and probably thanking our lucky stars we won’t be here to answer the question. Projected spending on the nuclear weapons budget has grown even larger since 2015.
 (5)The projected growth in nuclear weapons spending is coming due as the Department of Defense is seeking to replace large portions of its conventional forces to better compete with the Russian Federation and the People's Republic of China and as internal and external fiscal pressures are likely to limit the growth of, and perhaps reduce, military spending. We’re going to have enormous pressure on reducing the debt which means that defense spending—I’d like to tell you it’s going to keep going up—[but] I’m not terribly optimistic., Alan Shaffer, Deputy Under Secretary of Defense for Acquisition and Sustainment, said in February 2019.
 (6)A substantial decrease in spending on the nuclear arsenal of the United States is prudent for both the budget and for national security. The Department of Defense’s June 2013 nuclear policy guidance entitled Report on Nuclear Employment Strategy of the United States found that force levels under the April 2010 Treaty on Measures for the Further Reduction and Limitation of Strategic Offensive Arms between the United States and the Russian Federation (commonly known as the New START Treaty) are more than adequate for what the United States needs to fulfill its national security objectives and can be reduced by up to 1/3 below levels under the New START Treaty to 1,000 to 1,100 warheads.
 (7)A December 2018 Congressional Budget Office analysis showed that the projected costs of nuclear forces over the next decade can be reduced by $8,000,000,000 to $9,000,000,000 by trimming back current plans, while still maintaining a triad of delivery systems. Even larger savings would accrue over the subsequent decade.
 (8)Even without additional reductions below the New START Treaty limit of 1,550 deployed strategic warheads, the United States can save tens of billions of dollars by deploying those warheads more efficiently on delivery systems and by deferring production of new delivery systems until they are needed.
 (9)President Donald Trump is proposing to expand the role of, and spending on, nuclear weapons in United States policy at the same time that the President has undermined critical arms control and nonproliferation agreements. The President has provided no clear indication that the President intends to extend the New START Treaty. The potential expiration of that treaty will remove all limits on the size of the United States and Russian nuclear arsenals, heightening further the risk of unconstrained nuclear weapons competition and even greater spending on nuclear weapons.
			3.Reductions in nuclear forces
 (a)Reduction of nuclear-Armed submarinesNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense may be obligated or expended for purchasing more than eight Columbia-class submarines.
 (b)Reduction of ground-Based missilesNotwithstanding any other provision of law, beginning in fiscal year 2020, the forces of the Air Force shall include not more than 150 intercontinental ballistic missiles.
 (c)Reduction of deployed strategic warheadsNotwithstanding any other provision of law, beginning in fiscal year 2020, the forces of the United States Military shall include not more than 1,000 deployed strategic warheads, as that term is defined in the New START Treaty.
 (d)Limitation on new long-Range penetrating bomber aircraftNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for any of fiscal years 2020 through 2028 for the Department of Defense may be obligated or expended for purchasing more than 80 B–21 long-range penetrating bomber aircraft.
 (e)Prohibition on F–35 nuclear missionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be used to make the F–35 Joint Strike Fighter aircraft capable of carrying nuclear weapons.
 (f)Prohibition on new air-Launched cruise missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or procurement of the long-range stand-off weapon or any other new air-launched cruise missile or for the W80 warhead life extension program.
 (g)Prohibition on new intercontinental ballistic missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense may be obligated or expended for the research, development, test, and evaluation or procurement of the ground-based strategic deterrent or any new intercontinental ballistic missile.
 (h)Termination of uranium processing facilityNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the Uranium Processing Facility located at the Y–12 National Security Complex, Oak Ridge, Tennessee.
 (i)Prohibition on procurement and deployment of new low-Yield warheadNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended to procure or deploy the W76–2 low-yield nuclear warhead or any other low-yield or nonstrategic nuclear warhead.
 (j)Prohibition on new submarine-Launched cruise missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or procurement of a new submarine-launched cruise missile capable of carrying a low-yield or nonstrategic nuclear warhead.
 (k)Limitation on plutonium pit productionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for achieving production of more than 30 plutonium pits per year at Los Alamos National Laboratory, Los Alamos, New Mexico.
 (l)Limitation on W87–1 warhead procurement and deploymentNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the procurement or deployment of the W87–1 warhead for use on any missile that can feasibly employ a W87 warhead.
 (m)Limitation on sustainment of B83–1 bombNotwithstanding other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the sustainment of the B83–1 bomb beyond the time at which confidence in the B61–12 stockpile is gained.
 (n)Prohibition on space-Based missile defenseNotwithstanding other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or procurement of a space-based missile defense system.
			4.Reports required
 (a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3.
 (b)Annual reportNot later than March 1, 2021, and annually thereafter, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3, including any updates to previously submitted reports.
 (c)Annual nuclear weapons accountingNot later than September 30, 2020, and annually thereafter, the President shall transmit to the appropriate committees of Congress a report containing a comprehensive accounting by the Director of the Office of Management and Budget of the amounts obligated and expended by the Federal Government for each nuclear weapon and related nuclear program during—
 (1)the fiscal year covered by the report; and (2)the life cycle of such weapon or program.
 (d)Cost estimate reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the estimated cost savings that result from carrying out section 3.
 (e)Report on funding National Defense StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report explaining how the Secretary proposes to fund the 2018 National Defense Strategy under different levels of projected defense spending, including scenarios in which—
 (1)anticipated cost savings from reform do not materialize; or (2)defense spending decreases to the levels specified by the Budget Control Act of 2011 (Public Law 112–25; 125 Stat. 240).
 (f)Modification of period To be covered by estimates of costs relating to nuclear weaponsSection 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1670 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2157), is further amended in subsections (a)(2)(F) and (b)(1)(A) by striking 10-year period each place it appears and inserting 25-year period.
 (g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Energy and Commerce, and the Committee on Natural Resources of the House of Representatives.